TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00279-CR







Jesse Lee Clinton, Jr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 46,683, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for aggravated assault.  Sentence
was imposed on March 25, 1999.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore April 26, 1999.  Tex. R. App. P. 4.1(a), 26.2(a)(1).  Notice of appeal was
filed on April 27, 1999.  No extension of time for filing notice of appeal was requested.  Tex. R.
App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the district clerk
within the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we
lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 523 (Tex. Crim. App. 1996).



The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   June 4, 1999

Do Not Publish